Citation Nr: 1204675	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD)and degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service connected osteoporosis.

2.  Entitlement to an initial compensable rating for osteoporosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, granted service connection for osteoporosis and assigned an initial, noncompensable (0 percent) rating, effective April 11, 2005; denied service connection for multi-level lumbar disc disease, to include as secondary to service connected osteoporosis; and denied a TDIU.  In January 2006, the Veteran filed a notice of disagreement with the assigned rating for osteoporosis, the denial of service connection for multi-level disc disease, and the denial of a TDIU.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.  

As alluded to above, the Veteran's claim for service connection was originally characterized as one for service connection for multi-level lumbar disc disease.  However, to more accurately reflect the evidence of record and to afford the Veteran every possible consideration, the Board has recharacterized this claim as reflected on the title page.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

The Board also notes that service connection for sprained back was previously denied by an unappealed June 1975 rating decision, raising a question as to whether the Veteran's instant claim for lumbar spine degenerative disc disease and degenerative joint disease should be considered as a claim to reopen this previously denied claim.  However, the instant claim involves the differently diagnosed diseases of degenerative disc disease and degenerative joint disease of the lumbar spine, diseases that had not yet become manifest at the time of the June 1975 denial.  Accordingly, the Board finds that the instant claim must be considered, de novo, as an original service connection claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Also, because the Veteran has disagreed with the initial rating assigned following the grant of service connection for her osteoporosis, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a May 2010 decision, the Board denied service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to service connected osteoporosis.  The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's May 2010 decision as to the denial of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

Also in May 2010, the Board remanded claims for an initial, compensable rating for osteoporosis, and for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the completing additional development, the AMC returned these matters to the Board for further appellate consideration.  

For the reasons expressed below, the matters on are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, the Board also points out that, in August 2011 correspondence, the Veteran alleged that service connection is warranted for a number of conditions, including depression, anxiety, nervousness, irritability, tachycardia, sleep problems, fatigue, memory loss, difficulty concentrating, fibromyalgia, constipation, dizziness, and weight gain, as secondary to service connected hysterectomy.  As these matters are not currently before the Board, they are referred to the RO for appropriate action.  


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in connection with the claims on appeal is warranted.  

At the outset, the Board notes that the claims for an initial, compensable rating for osteoporosis and entitlement to a TDIU were remanded in May 2010 for additional evidentiary and procedural development.  A review of the Board's remand reveals that the RO was instructed to readjudicate these claims following completion of its development and, if denied, issue an appropriate supplemental SOC (SSOC).  See 38 C.F.R. § 19.31(c) (2011).  Here, additional evidence, to include lay statements from the Veteran, VA and non-VA treatment records, as well as a VA examination report and addendum, was associated with the claims file following the Board's May 2010 remand.  However, no readjudication of the issues of entitlement to an initial compensable rating for osteoporosis and entitlement to a TDIU was ever completed.  Under these circumstances, a remand is necessary to afford the RO the opportunity to comply with the Board's remand instruction to consider this evidence.  Id; 38 C.F.R. § 19.37. See also Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that additional evidentiary development in connection with all the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As regards the claim for service connection, the record reflects current medical evidence of a lumbar spine disability-i.e., degenerative disc disease and degenerative joint disease.  Furthermore, there is medical evidence of low back injury and complaint during service, to include a January 1974 incident in which the Veteran fell down a flight of stairs and a February 1975 incident in which she tripped and fell over a piece of metal.  There is also medical evidence of record which suggests that her current lumbar spine disabilities may be related to service, to include as due to or aggravated by service-connected osteoporosis.  Specifically, there is medical evidence indicating degenerative changes of the lumbar spine prior to the Veteran's post-service back injury(ies) due to motor vehicle accident.  Furthermore, the Veteran's treating orthopedic surgeon opined in an August 2005 progress note that "it is more likely than not that her multitude of back and neck problems are related to her degenerative and osteoporotic spine [emphasis added]."

While the above evidence is sufficient to suggest a connection between a current lumbar spine disability and service, to include a service connected disability, it is not sufficient to substantiate the Veteran's claim because there is no record of degenerative disc disease or degenerative joint disease for more than fifteen years after service.  Additionally, the August 2005 opinion does not indicate access to the service treatment records or other pertinent treatment records which show multiple intercurrent back injuries due to motor vehicle accidents.  As consideration of such evidence is necessary to make an informed decision regarding the Veteran's claim, additional medical evidence-i.e., an opinion based on consideration of all relevant evidence-is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.  

The Board also points out that, in the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination that provides "sufficient detail" as necessary to evaluate a particular disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Additionally, when a veteran presents evidence of unemployability, the VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect her service-connected disability(ies) has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In May 2010, the Board requested that the RO arrange for the Veteran to undergo VA orthopedic examination that identified "all the joints/bones affected by the Veteran's osteoporosis."  The examiner was then directed to conduct range of motion testing for each affected joint.  A review of the record reflects that the Veteran underwent VA examination in August 2010 with a notation that she was scheduled to undergo a DEXA scan in September 2010.  Thereafter, in August 2011, the examining physician provided an addendum to the August 2010 examination report.  However, pertinent to this remand, there is no mention of the results of the September 2010 DEXA scan.  Also notable is the examining physician's conclusion that the Veteran has "no joint manifestations" due to osteoporosis without any discussion of September 2002 and May 2004 bone density scans showing bone loss of the hip.  Under these circumstances, the Board finds the August 2010 examination has not adequately identified and discussed "all the joints/bones affected by the Veteran's osteoporosis" and, therefore, a remand for a new examination is required.  

The Board also finds that examination and medical opinion are needed to assess the impact of the Veteran's service-connected disabilities upon her employability.  The Board acknowledges that the August 2011 VA addendum contains an opinion that the Veteran has no service connected disabilities that would prevent her from maintaining significant employment.  However, a review of the August 2010 examination upon which this addendum is based fails to indicate examination of the Veteran's gynecological and urogenitary systems.  Thus, it does not appear that the August 2011 opinion contemplated occupational impairment due to all of the Veteran's service connected disabilities (i.e., total abdominal hysterectomy with left oophorectomy and right salpingo-oophorectomy; recurrent history of urinary tract infection; in addition to osteoporosis).  As such, this opinion cannot be considered adequate to address the claim of entitlement to a TDIU.  
Hence, the Board finds that the RO should arrange for the Veteran to undergo orthopedic and general medical examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection and the claim for a higher rating (as these claims will be considered on the basis of the evidence of record), and shall result in denial of the claim for TDIU.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records are already of record.  However, in August 2011, the Veteran submitted a copy of a hospital narrative summary dated in January 1974 which contains a discussion of findings relevant to the spine.  Clinical inpatient records are sometimes filed separately from a veteran's service treatment records and may instead be filed under the name of the facility-Fitzsimmons Army Medical Center, in this case.  As it does not appear any attempt has been made to obtain any clinical records associated with this hospitalization, the Board finds that the RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's hospitalization at Fitzsimmons Army Medical Center from January 14, 1974, to January 29, 1974, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  The RO is hereby notified that it should search under the Veteran's current and former name (the latter of which may be found on the January 1974 narrative summary).  

The RO should also obtain all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Columbia VA Medical Center (VAMC) dated through May 2010; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  The RO should also obtain a copy of the September 2010 DEXA scan referenced in the August 2010 VA examination report.  

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's  letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The Board points out that, as required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  In August 2011, the Veteran submitted a number of medical release forms for private physicians that have treated her claimed lumbar spine disability, as well as her service connected osteoporosis and recurrent urinary tract infection.  Such records include treatment from Drs. Mina, Freeman, Flanagan, Patel, and De Vault, as well as records from the Major League Rehabilitation facility.  As these claims are being remanded, the RO should obtain and associate with the claims file any outstanding records of treatment pertinent to the claims on appeal from these providers.  If current authorization to obtain these records is required, in its letter to the Veteran, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's hospitalization at Fitzsimmons Army Medical Center from January 14, 1974, to January 29, 1974.  The RO should request that a search be conducted under the name of the facility as well as the Veteran (to include her former name as written on the January 1974 narrative summary of record).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2010, as well as a copy of the September 2010 DEXA scan referenced in the August 2010 VA examination report.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Drs. Mina, Freeman, Flanagan, Patel, and De Vault, as well as records from Major League Rehabilitation (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file.

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Drs. Mina, Freeman, Flanagan, Patel, and De Vault, as well as records from Major League Rehabilitation-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and general medical examinations, by appropriate physicians, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (to include any x-rays and bone density (or DEXA) testing, if necessary), with all findings made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Orthopedic Examination - The physician should determine all the joints/bones affected by the Veteran's osteoporosis.  A discussion of current bone density testing (if conducted), as well as past bone density testing results, is requested in describing those affected joints/bones.  

The physician should then conduct range of motion testing for each affected joint.  The physician should indicate whether, on examination of each affected joint, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination, which is due to osteoporosis.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or due to any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should also clearly identify all current lumbar spine disability(ies) other than osteoporosis, including degenerative disc disease and degenerative joint disease.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset during service, or within one year following separation from service (for any degenerative arthritis), or is otherwise medically related to service; or, if not 

(b) the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities (osteoporosis or total abdominal hysterectomy with left oophorectomy and right salpingo-oophorectomy).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records showing back injury in January 1974 and February 1975, post-service treatment records, and medical literature submitted by the Veteran regarding menopause (to include surgically-induced menopause) and bone loss, as well as the Veteran's contentions.  

General Medical Examination - The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on her ability to perform the mental and physical acts required for employment.  

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) her unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include 38 C.F.R. § 3.321(b) and/or 38 C.F.R. § 4.16(b), as appropriate).  The RO's adjudication of the claim for higher initial rating for osteoporosis should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.  

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


